EXHIBIT 10.2

 

ENDORSEMENT TO 10% SENIOR SECURED CONVERTIBLE NOTE

 

Precision Optics Corporation, Inc.

New York, New York

June 25, 2010

 

The 10% Senior Secured Convertible Note dated June 25, 2008 and amended December
11, 2008 (the “Note”) of Precision Optics Corporation, Inc., a Massachusetts
corporation (the “Company”), payable to the order of Special Situations Private
Equity Fund, L.P. (the “Holder”) in an aggregate principal amount of $275,000
and to which this Endorsement is affixed is hereby amended in the following
respects:

 

1.             The term “Stated Maturity Date” is hereby restated to be “July
25, 2010.”

 

2.             Except as expressly amended by this Endorsement, the Note remains
in full force and effect and the Company hereby reconfirms its obligations
thereunder.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be duly executed,
and the Holder has caused this Endorsement to be duly accepted, by their
respective duly authorized representatives as of the day and year first above
written.

 

 

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

 

 

 

 

 

By

/s/ Richard E. Forkey

 

 

Name:  Richard E. Forkey

 

 

Title:  Chief Executive Officer

Accepted:

 

 

 

 

 

 

 

 

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

 

 

 

 

 

 

 

 

By:

/s/ David Greenhouse

 

 

Name:  David Greenhouse

 

 

Title:  General Partner

 

 

 

--------------------------------------------------------------------------------